Citation Nr: 0301528	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Whether the veteran has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a psychiatric disability.

(The issue of entitlement to service connection for a 
psychiatric disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and J. Silvestri. Ph.D.

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had a period of active duty for training from 
April 1971 to July 1971. He also had service in the Army 
National Guard to December 1972.

By October 1975 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, denied the veteran's original claim of entitlement 
to service connection for a nervous condition.  The 
veteran was informed of the decision, but did not appeal.  

In a January 1996 decision, the RO denied the veteran's 
application to reopen his claim, and on appeal in a 
December 1997 decision, the Board determined that the 
veteran had not submitted new and material evidence in 
order to reopen his claim to service connection for 
anxiety neurosis.  The veteran did not appeal the Board's 
decision.

This appeal arises from a June 1999 RO rating decision 
which denied the veteran's application to reopen his 
claim.  A notice of disagreement was received in October 
1999, and after issuance of a statement of the case in 
August 2001, the substantive appeal was received in August 
2001.

The veteran testified before the undersigned member of the 
Board at a September 2002 hearing at the RO.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1. In a December 1997 decision, the Board found no new and 
material evidence had been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disability.

2. Since the December 1997 Board decision, VA has received 
evidence not previously of record that is relevant to 
the claim, and so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The unappealed Board decision of December 1997 is final. 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1997).

2. New and material evidence has been submitted for the 
purpose of reopening the claim of entitlement to service 
connection for a psychiatric disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156(a), 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.
Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001).

In this regard, the Board notes that by virtue of the 
rating decisions, statement of the case, and supplemental 
statements of the case, as well as other notices issued 
during the pendency of this appeal, the veteran and his 
representative have been advised of the laws and 
regulations governing the claim, and the basis for denial 
of the claim. Hence, the veteran has been notified of what 
is needed to substantiate the petition to reopen. 

Further, the veteran and his representative have had ample 
opportunity to present evidence and have presented 
numerous arguments in support of the claim.  Therefore, 
there is no indication that the Board's present review of 
the claim, to include consideration of the VCAA and its 
implementing regulations in the first instance, will 
result in any prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, adjudication of this appeal, without remand 
to the RO for further consideration under the new law, 
poses no risk to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(to the same effect).

I.  Finality/New and Material Evidence

In general, prior Board decisions are final.  Except as 
provided in 38 U.S.C.A. § 5108, when a claim is disallowed 
by the Board, a claim upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1100 (2002).  Under 38 U.S.C.A. 
§ 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The question now presented is whether new and material 
evidence has been submitted since the final December 1997 
Board decision.  38 C.F.R. § 3.156(a) (2001); Manio, 
supra.  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows that the veteran has 
a psychiatric disability that was incurred or aggravated 
in service).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must 
be considered in order to fairly decide the merits of a 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board notes that the revised regulations under 
38 C.F.R. § 3.156 (a) only apply to claims to reopen 
received on or after August 29, 2001, and are thus 
inapplicable to the present claim on appeal, which was 
received in 1999.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Finally, if new and material evidence has been presented, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring the VA's duty to assist and 
notify under the VCAA has been fulfilled.

The Board notes that even if the RO determined that new 
and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence 
has been received. See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The last prior final December 1997 Board decision, found 
that there was no new and material evidence that the 
current psychiatric disability was related etiologically 
in any way with the appellant's service, or that the 
psychiatric disability was incurred in or aggravated by 
service.

Since the Board's December 1997 decision denying the 
claim, the veteran submitted a Social Security 
Administration (SSA) Notice of Decision awarding 
disability benefits from an alleged date of onset of 
February 1995; an October 1998 Psychological Evaluation 
report from Dr. Paul F obtained for the purposes of 
establishing eligibility to SSA benefits; various personal 
statements dated in June 1999 and October 1999 asserting 
that he should be service-connected for his psychiatric 
disability; copies of a previously considered transcript 
of an April 1996 hearing before a hearing officer at the 
RO; copies of previously considered service medical 
records, and VA outpatient medical records of treatment 
from 1994 to 1999; a list of medication taken from 1994 to 
1997; duplicates of previously considered prescriptions 
dated in 1971 and 1978; a letter dated in January 2000 
from a private psychotherapist, Dr. Silvestri, stating an 
opinion that the veteran's psychiatric condition pre-dated 
his military service, and that the evidence shows a 
worsening of the veteran's condition during service; and a 
transcript of a September 2002 Board hearing, in which he 
testified to the effect that his psychiatric disability 
was related to active military service, and Dr. Silvestri 
testified to similar effect.  The Board finds that Dr. 
Silvestri's opinions, are new in the sense that they were 
never before the decisionmakers, and are material in that 
they are probative of the issue under consideration, as to 
whether the current disability was incurred in or 
aggravated by active military service.

Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric 
disorder.

II.  Service Connection for a Psychiatric disorder.

Having reopened the claim, the Board is undertaking 
additional development with respect to the claim of 
entitlement to service connection for a psychiatric 
disability pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002)(to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When the additional development is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002)(to be codified at 38 C.F.R. § 20.903)).  


ORDER

The petition to reopen the claim of entitlement to service 
connection for a psychiatric disability is granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

